Citation Nr: 1645886	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and from October 1956 to October 1972.  He died in July 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant testified at an August 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board previous remanded this case for additional development in October 2014.  Unfortunately, another remand is required for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the appellant is given every possible consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists his immediate cause of death as "blunt force injuries as a driver of an unknown vehicle which collided with another vehicle."  
The appellant and her son claim that the Veteran's death in a vehicle accident was caused by service-connected prostate cancer. Specifically, they claim that the accident was caused by side effects (dizzy spells, black outs etc.) of medication used to treat prostate cancer. The appellant's son also claims that the Veteran had been drinking at the time of the accident which may be related to a psychiatric disability that was caused or aggravated by prostate cancer. On remand, an opinion must be obtained to reconcile the etiology of the Veteran's death. 

During the August 2016 Board hearing, the appellant stated that the Veteran received treatment for his prostate cancer at the VA medical center.  There are no VA treatment records in the claims file.  Therefore, the Board finds that these records must be obtained.  

In a June 2016 letter, the Veteran's treating physician stated that his medical history included prostate cancer, hypertension, gout, anemia, and coronary artery disease.  The Board notes that the Veteran was exposed to herbicides; thus, coronary artery disease is presumptively service-connected.  38 C.F.R. § 3.309(e).  He also indicated that the Veteran received in-patient treatment at the time of his death.  

The appellant also stated that the Veteran was primarily treated by private doctors, including at Merit Health Care.  While there are some private treatment records in the record, they are limited.  The Board finds that the RO must ask the appellant to identify the Veteran's private medical treatment providers and attempt obtain a release for any identified private medical records relevant to the current claim.  If the RO successfully obtains a release for this information, then the RO should obtain such records and associate them with the claims folder.

An attempt must be made obtain a copy of any police reports, accident reports, or other legal documents addressing the Veteran's July [redacted], 2010 motor vehicle accident.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA medical treatment records for prostate cancer and coronary artery disease.

2. Contact the appellant and request the appropriate releases to obtain all private medical treatment records pertaining to his coronary artery disease and service-connected prostate cancer, as well as any medical treatment records related to the Veteran's motor vehicle accident.  The appellant specifically identified a Dr. W, a Dr. G, and Merit Health Care as sources of the Veteran's private healthcare.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the appellant and her representative and give her an opportunity to submit such information. 

3. Obtain and associate with the claims file any police or accident reports addressing the circumstances surrounding the Veteran's motor vehicle accident that caused his death.  All attempts to obtain these records should be documented in the claims file.  If the records are determined to be unavailable, that should be noted in the record.

4. Then, obtain a VA medical opinion from a qualified medical professional. (More than one opinion may be obtained, if required). This medical professional(s) must be provided with a full copy of the claims file, including this Remand, and possible police report and legal records pertaining to the vehicle accident, and a complete rationale should be provided for any opinion expressed.

The medical professional(s) should provide the following opinions: 

Is it at least as likely as not that the Veteran's service-connected prostate cancer, or the treatment for this condition, caused him to black out or have dizzy spells?

Is it at least as likely as not that the Veteran's service-connected prostate cancer caused or aggravated a psychiatric disorder? If so, is it at least as likely as not that a psychiatric disorder caused or aggravated his alcohol abuse?

Is it at least as likely as not that the Veteran's coronary artery disease caused him to have black outs and/or dizzy spells?

Is it at least as likely as not that prostate cancer, treatment for prostate cancer, coronary artery disease or treatment for coronary artery disease, and/or a psychiatric disorder with related alcohol abuse contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death in a vehicle accident? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered. If the medical professional cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




